Citation Nr: 0000474	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-00 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
April 1946, and from September 1950 to May 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was remanded by the Board in February 1997, 
September 1998 and April 1999; it was returned to the Board 
in October 1999.

The Board also notes that a September 1999 rating decision 
denied the veteran's claim for entitlement to service 
connection, to include on a secondary basis, for degenerative 
arthritis of the left knee.  No further communication from 
the veteran was thereafter received with respect to this 
issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran's left knee disability is productive of pain, 
but not by instability, effusion, locking, swelling, crepitus 
or giving way.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran failed, without 
explanation, to report for a VA examination scheduled in 
January 1999 pursuant to the Board's September 1998 remand.  
The record indicates that the veteran was notified of the 
date, time and location of his scheduled examination and that 
such notice was not returned as undeliverable.  The veteran's 
failure to report for examination was noted in the Board's 
April 1999 remand; no further communication from the veteran 
was thereafter received.

In Wood v. Derwinski, 1 Vet. App. 190 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that the duty to assist is not a one-way street, and an 
appellant must do more than passively wait for assistance 
when he has information essential to his claim.  Id . at 193.  
Since the veteran has prevented full development of his claim 
by failing to appear, without good cause, for his VA 
disability examination scheduled in connection with the 
Board's September 1998 remand, the Board can only address the 
evidence currently of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as was noted in the Introduction, the veteran's 
service ended in May 1952.  Service connection for left knee 
disability was granted in October 1952, and the disability 
was evaluated as noncompensably disabling.  An April 1994 
rating decision increased the evaluation assigned the 
veteran's left knee disability to 10 percent disabling; the 
10 percent evaluation has remained in effect since that time.

On file is the report of a March 1994 VA examination, at 
which time the veteran reported experiencing swelling of the 
left knee with prolonged walking and indicated that his knee 
ached at night.  Physical examination of the knee disclosed 
the presence of tightness, although no crepitus was elicited 
and the veteran's left patella moved freely.  Range of left 
knee motion testing disclosed flexion to 130 degrees and 
extension to 0 degrees.  X-ray studies of the left knee were 
normal.  The veteran was diagnosed with history of internal 
derangement of the left knee with torn medial meniscus, and 
the examiner concluded that the veteran's symptoms included 
swelling and pain, but very little loss of motion.

In several statements on file, the veteran reported that his 
left knee was painful, stiff and unstable, and that he was 
unable to walk, drive for prolonged periods or engage in 
normal labor due to his left knee complaints.  He also stated 
that he had foregone many farm duties secondary to his left 
knee disability.  The veteran also alleged, in essence, that 
his left knee had been asymptomatic at his VA examinations, 
but that his left knee symptoms were in fact severe at other 
times.

The veteran was afforded a VA examination in October 1995, at 
which time he complained of intermittent left knee pain and 
left knee stiffness aggravated by physical activity, and he 
reported that his left knee disability had interfered with 
employment.  Physical examination disclosed the presence of 
an antalgic limp on the left.  The examiner noted that the 
veteran voluntarily held his left knee stiff on evaluation 
and protected the knee, and the examiner stated that this 
behavior interfered with attempts to evaluate the left knee 
disability.  The examiner nevertheless was able to determine 
the absence of any effusion, crepitus or ligamentous 
instability, although some medial joint tenderness was 
evident.  The examiner did note the presence of 18 degrees of 
flexion contracture and was able to persuade the veteran to 
further flex his left knee to 90 degrees.  X-ray studies of 
the left knee were normal.  The veteran was diagnosed with 
internal derangement of the left knee with rupture of the 
internal semilunar cartilage by history.  

In an addendum to the October 1995 examination report 
received in March 1997, the examiner explained that he was 
unable to identify an objective basis, including on X-ray 
examination, for the stiffness with which the veteran had 
held his left knee on evaluation, and he stated that he could 
not provide an opinion as to whether the veteran would 
exhibit a greater range of left knee motion in the absence of 
active efforts to inhibit movement of the knee.  The examiner 
stated that because the veteran refused to move his left 
knee, an opinion could not be offered as to the existence or 
extent of any incoordination, weakness of movement or 
excessive fatigability, or with respect to any limitation of 
function during flare-ups.  The examiner also stated that he 
was unable to quantify the pain associated with the veteran's 
left knee disability and how that pain affected the function 
of the left knee, although he noted that the veteran had not 
exhibited any swelling on examination.  The examiner lastly 
concluded that the veteran appeared to magnify his symptoms 
on evaluation.

The veteran was afforded a VA examination in June 1998, at 
which time the examiner recorded the veteran's complaints of 
left knee pain, stiffness and giving way.  The veteran also 
reported that he no longer worked.  On physical examination, 
the veteran appeared frail and exhibited difficulty walking.  
His balance was impaired and he used a cane.  The veteran 
exhibited 20 degrees of flexion contracture with further 
flexion to 90 degrees; the examiner described the presence of 
pain on left knee motion and guarding of the knee by the 
veteran.  No effusion or crepitation was identified.  With 
respect to pain, incapacitation, incoordination, 
fatigability, lack of endurance, weakness and flare-ups 
associated with the left knee, the examiner stated that these 
symptoms could not be objectively quantified, and elected to 
simply report the veteran's estimation of the severity of his 
symptoms, including these factors; the veteran rated the 
severity of his symptoms as 75%.  X-ray studies of the left 
knee were normal.  The veteran was diagnosed with internal 
derangement of the left knee.

The RO rated the veteran's left knee disability as 10 percent 
disabling under Diagnostic Code 5257.  Under that code, 
slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee impairment.  
38 C.F.R. § 4.71a, DC 5257.  Alternatively, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees and a 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is appropriate where extension of 
the leg is limited to 10 degrees and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. §  
4.71a, Diagnostic Code 5261.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Upon review of the evidence of record, the Board finds that a 
rating in excess of 10 percent for left knee disability is 
not warranted.  While the veteran's left knee is demonstrably 
painful, particularly with movement, there is no objective 
evidence of any instability, swelling, crepitus or giving way 
associated with the knee.  Moreover, while the veteran was 
diagnosed on examination with a rupture of the internal 
semilunar cartilage by history, no evidence of locking or 
effusion into the joint was identified on examination, and X-
ray studies of the left knee were consistently normal.  

While the veteran clearly exhibits some degree of left knee 
stiffness with consequent inhibition of knee motion, the 
examiner who conducted the veteran's October 1995 and June 
1998 evaluations essentially concluded that the significant 
limitation of left knee motion exhibited on evaluation was 
due to the veteran's deliberate efforts at inhibiting the 
motion of his knee by stiffening and guarding the joint, and 
that, even with consideration of pain associated with the 
knee, a clinical basis for the veteran's behavior was not 
evident.  In essence, the examiner concluded that the veteran 
deliberately frustrated attempts to accurately evaluate his 
left knee disability and in fact tended to magnify his 
symptoms.  As noted previously, the veteran failed, with 
explanation, to report for a January 1999 VA examination of 
his left knee disability.  In the Board's opinion, in light 
of the essentially normal range of left knee motion exhibited 
by the veteran at his March 1994 evaluation as well as the 
evidence suggesting that the veteran refused to cooperate in 
the evaluation of his range of left knee motion on subsequent 
examinations, and as the veteran was, in any event, able to 
flex his left knee to 90 degrees on examinations in October 
1995 and June 1998, the veteran continues to exhibit a 
substantial, and noncompensable, range of left knee motion.  
To that extent, the veteran's statements to the contrary are 
unsupported.  

Accordingly, in light of the absence of any evidence of 
instability, locking or effusion associated with the left 
knee, or of clinically demonstrable and substantial 
impairment of left knee motion, the Board concludes that the 
preponderance of the evidence supports a continuation of the 
currently assigned 10 percent evaluation for left knee 
disability.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board notes that the veteran has reported the 
presence of pain and giving way associated with his left 
knee, as well as fatigability.  Unfortunately, there is no 
opinion of record which addresses functional loss due to pain 
or to weakness, fatigability or incoordination of the left 
knee.  As noted previously, the veteran frustrated the 
attempts of the October 1995 and June 1998 examiner to 
evaluate the left knee by deliberately stiffening the knee 
and inhibiting any movement.  As a consequence, the examiner 
specifically stated that an opinion concerning functional 
loss could not be provided.  The veteran moreover failed to 
report for a VA examination of his left knee in January 1999.  
Since the veteran has prevented full development of his 
claim, the Board can only address the evidence currently of 
record.  In light of the March 1994 VA examination showing 
substantially full range of left knee motion and October 1995 
and June 1998 examination reports showing left knee flexion 
to 90 degrees, and in the absence of any medical evidence of 
weakness, incoordination or excess fatigability attributable 
to left knee disability, or any medical opinion as to 
functional impairment, the Board finds that the veteran's 
left knee disability does not demonstrate such pain, 
weakness, fatigability or incoordination as would constitute 
functional impairment warranting a higher evaluation under 
the criteria of 38 C.F.R. §§ 4.40 and 4.45. 

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999) since the veteran has argued, in 
essence, that his service-connected left knee disability has 
interfered with his ability to obtain or maintain gainful 
employment.  The Board notes, however, that the veteran is 74 
years of age and has several nonservice-connected conditions 
which affect his mobility.  Moreover, there is notably no 
documentation of missed work by the veteran because of his 
service-connected disability, and no evidence that the 
veteran's disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

